As filed with the Securities and Exchange Commission on 11/29/07 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21079 AIP Alternative Strategies Funds (Exact name of registrant as specified in charter) 701 Westchester Avenue, Suite 312W, White Plains, NY 10604 (Address of principal executive offices) (Zip code) Mr. Lee Schultheis, 701 Westchester Avenue, Suite 312W, White Plains, NY 10604 (Name and address of agent for service) 1-877-LOW-BETA (1-877-569-2382) Registrant's telephone number, including area code Date of fiscal year end: December 31, 2007 Date of reporting period:September 30, 2007 Item 1. Schedule of Investments. AIP Alternative Strategies Fund Alpha Hedged Strategies Fund Schedule of Investments September 30, 2007 (Unaudited) Shares or Principal Amount Value UNDERLYING FUNDS TRUST - 101.33%* Convertible Bond Arbitrage -1 Portfolio 4,718,849 $ 48,273,825 Deep Value Hedged Income-1 Portfolio (a) 3,996,573 42,163,849 Distressed Securites & Special Situations-1 Portfolio 8,517,269 90,623,747 Equity Options Overlay-1 Portfolio (a) 3,243,415 34,445,072 Fixed Income Arbitrage-1 Portfolio 5,121,145 55,154,736 Global Hedged Income-1 Portfolio 5,295,183 55,228,758 Long/Short Equity―Deep Discount Value-1 Portfolio 4,228,439 36,449,141 Long/Short Equity―Earnings Revision-1 Portfolio 4,067,812 45,437,460 Long/Short Equity―Global-1 Portfolio 2,581,233 38,408,753 Long/Short Equity―Growth-1 Portfolio (a) 2,792,870 28,794,488 Long/Short Equity―Healthcare-1 Portfolio 2,813,171 28,272,368 Long/Short Equity―International-1 Portfolio 3,830,882 40,837,197 Long/Short Equity―Momentum-1 Portfolio 3,811,043 36,967,117 Long/Short Equity―REIT-1 Portfolio 4,154,661 43,540,850 Merger Arbitrage-1 Portfolio 3,228,053 35,831,392 TOTAL UNDERLYING FUNDS TRUST (Cost $599,906,490) 660,428,753 REPURCHASE AGREEMENTS - 1.01%* The Bear Stearns Companies, Inc., 3.950%, dated 9/28/2007, due 10/1/2007, repurchase price $6,599,066 (b) 6,596,895 6,596,895 TOTAL REPURCHASE AGREEMENTS (Cost $6,596,895) 6,596,895 Total Investments (Cost $606,503,385) - 102.34%* 667,025,648 Liabilities in Excess of Other Assets - (2.34%)* (15,256,581 ) TOTAL NET ASSETS - 100.00%* $ 651,769,067 Footnotes (a)Non-income Producing (b) Collateralized by U.S. Government or U.S. Government Agency securities, U.S. Government Agency mortgage-backed securities, certificates of deposits or bankers' acceptances. *Percentages are stated as a percent of net assets. AIP Alternative Strategies Fund Beta Hedged Strategies Fund Schedule of Investments September 30, 2007 (Unaudited) Shares or Principal Amount Value UNDERLYING FUNDS TRUST - 120.56%* Deep Value Hedged Income-1 Portfolio (a) 213,327 $ 2,250,597 Distressed Securites & Special Situations-1 Portfolio 295,260 3,141,569 Equity Options Overlay-1 Portfolio (a) 204,225 2,168,873 Fixed Income Arbitrage-1 Portfolio 179,604 1,934,336 Global Hedged Income-1 Portfolio 256,799 2,678,410 Long/Short Equity―Deep Discount Value-1 Portfolio 230,154 1,983,932 Long/Short Equity―Global-1 Portfolio 145,367 2,163,058 Long/Short Equity―Growth-1 Portfolio (a) 199,404 2,055,851 Long/Short Equity―International-1 Portfolio 166,613 1,776,097 Long/Short Equity―Momentum-1 Portfolio 133,238 1,292,406 Merger Arbitrage-1 Portfolio 159,959 1,775,549 TOTAL COMMON STOCKS (Cost $22,059,405) 23,220,678 REPURCHASE AGREEMENTS - 1.03%* The Bear Stearns Companies, Inc., 3.950%, dated 9/28/2007, due 10/1/2007, repurchase price $198,818 (b) 198,753 198,753 TOTAL REPURCHASE AGREEMENTS (Cost $198,753) 198,753 Total Investments (Cost $22,258,158) - 121.59%* 23,419,431 Liabilities in Excess of Other Assets - (21.59%)* (4,159,204 ) TOTAL NET ASSETS - 100.00%* $ 19,260,227 Footnotes (a)Non-income Producing (b)Collateralized by U.S. Government or U.S. Government Agency securities, U.S. Government Agency mortgage-backed securities, certificates of deposits or bankers' acceptances. *Percentages are stated as a percent of net assets. The cost basis of the Funds’ investments for federal income tax purposes at September 30, 2007, was as follows*: Alpha Hedged Strategies Fund Beta Hedged Strategies Fund Cost of Investments $ 609,199,365 $ 22,258,158 Gross unrealized appreciation 63,862,105 1,389,312 Gross unrealized depreciation (6,035,822 ) (228,039 ) Net unrealized appreciation/depreciation $ 57,826,283 $ 1,161,273 *Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Funds’ previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Funds’ most recent semi-annual or annual report. Item 2. Controls and Procedures. (a) The Registrant’s President/Chief Executive Officer and Treasurer/Chief Financial Officer have concluded that the Registrant's disclosure controls and procedures (as defined in Rule30a-3(c) under the Investment Company Act of 1940 (the “1940 Act”)) are effective as of a date within 90 days of the filing date of the report that includes the disclosure required by this paragraph, based on the evaluation of these controls and procedures required by Rule30a-3(b) under the 1940 Act and Rules15d-15(b) under the Securities Exchange Act of 1934, as amended. (b) There were no changes in the Registrant's internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the Registrant's last fiscal quarter that has materially affected, or is reasonably likely to materially affect, the Registrant's internal control over financial reporting. Item 3. Exhibits. Separate certifications for each principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Act (17 CFR 270.30a-2(a)).Filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant)AIP Alternative Strategies Funds By (Signature and Title) /s/Lee Schultheis Lee Schultheis, President DateNovember 21, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title)*/s/Lee Schultheis Lee Schultheis, President DateNovember 21, 2007 By (Signature and Title)*/s/Stephen G. Bondi Stephen G. Bondi, Treasurer DateNovember 26, 2007
